Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 8, 2021, wherein claims 2-4, 18, 25, 28, and 96 are amended and claim 1 is canceled.  This application is a national stage application of PCT/EP2017/063879, filed June 7, 2017, which claims priority to foreign application UK1609983, filed June 8, 2016.
Claims 2-4, 18, 19, 25, 28, 50, 51, 79, 83, 87, 91, 96, and 99-102 are pending in this application.
Claims 2-4, 18, 19, 25, 28, 50, 51, 79, 83, 87, 91, 96, and 99-102 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted February 8, 2021, with respect to the rejection of instant claims 1, 3, 18, 19, 25, 28, and 102 under 35 USC 103 for being obvious over Hersel et al. in view of De la Vega et al., has been fully considered and found to be persuasive to remove the rejection as base claim 1 has been canceled and the other claims have been amended to depend from claims not obvious over these references.  Therefore the rejection is withdrawn.

Currently claims 2-4, 18, 19, 25, 28, 50, 51, 79, 83, 87, 91, 96, and 99-102 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted February 8, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:

Polymer particles having this composition are not known in the art.  The closest disclosure in the art is Hersel et al. US7968085, (of record in previous action) which discloses particles composed of a polymer network made of a base vinylic polymer such as polyacrylate or polyacrylamide, a PEG-acrylamide crosslinker, and a pendant amino-PEG-acrylamide monomer falling within the scope of formula (I), this polymeric network does not anticipate the instant claims, since it includes neither a styrene monomer according to claim 2 nor a divinylbenzene crosslinker as required by claim 4.  Furthermore neither the styrene nor the divinylbenzene monomers are sufficiently similar to the backbone or crosslinker monomers actually used by Hersel et al. to motivate one of ordinary skill in the art to use them in place of any of the monomers actually described by the reference.  A similar cross-linked polymer network having pendant amino-PEG moieties is described by Christensen et al. (US2012/0041111, cited in PTO-892) but for similar reasons one of ordinary skill in the art would not have used styrene or divinylbenzene in such a polymer network.  In addition Nguyen et al. USS9482944 (cited in PTO-892) also discloses a copolymer of up to five different monomers, which can include acrylates, styrenes, and longer pendant PEG-acrylamides which could be interpreted as protected amines according to formula (I), (See columns 7-11 of the reference) one of ordinary skill in the art would not have had a reason to include a polyvinyl styrene or polyvinyl acrylate in these polymers.
With respect to claims 50 and 51 and their dependent claims, these claims are directed to methods of making polymer particles using seed particles, wherein an activator and a mixture of monomers are allowed to diffuse into the seed particles and reacted to form the final particle.  While Fonnum et al. US2013/0210991 (of record in previous action) discloses a method comprising reacting 
Accordingly, Applicant’s amendment submitted February 8, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/16/2021